PER CURIAM:
This claim was submitted for an advisory determination pursuant to W. Va. Code §14-2-18. Claimant, an architect, supplied respondent with architectural plans for the renovation of respondent’s headquarters in Charleston, Kanawha County, West Virginia. Claimant’s fee for the work amounted to $12,236.80. No payment has been made to claimant because the established purchasing procedures were not technically complied with. Renovation work on the building is 90% complete; however, due to inclement weather, completion of the project has been postponed. Respondent has requested that the Court issue this advisory opinion to authorize payment of $11,013.12, or 90% of the total claim at this time. There are ■ sufficient funds in respondent’s appropriation in the current fiscal year from which the claim could be paid. Respondent will request payment of the remaining $1,223.68 upon completion of the project.
*272In view of the foregoing, the Court hereby finds respondent liable to the claimant in the amount of $11,013.12. The Clerk of the Court is directed to file this opinion and transmit a copy to claimant and respondent agency.